Title: From George Washington to Jonathan Boucher, 9 July 1771
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon, 9 July, 1771

From several concurring causes, which have assembled upon the eve of my departure for Williamsburg, I have both my head and my hands too full of business to allow me time to write more than a hasty undigested answer to your letter of the 4th. This, however, I shall attempt to do.
In my last I informed you, (as well as I can recollect the contents of the letter) that the friends (I do not confine myself to the relations) of Mr. Custis, were divided in their opinions, of the propriety of his travelling, not on account of the advantages which might result from it, but on account of the expense, as he would set out with so heavy a charge, as you thought sufficient to induce you to accompany him, which would at once anticipate half his income. For his estate is of a kind, that rather comes under the denomination of a large than a profitable one. He has a good deal of land and a great many slaves, it is true, but the former is more to be esteemed for the situation than the produce, being of an indifferent quality and much worn, so that large crops cannot be made from them. These doubtful opinions was a sufficient cause, I added, for me to be circumspect in my conduct, as I had another tribunal to account to besides that in my own breast, for the part I was to act on this occasion. For you cannot but know, that every farthing, which is expended on this young gentleman, must undergo the inspection of the General

Court, in their examination of my guardianship accounts, and that it would never answer for me to permit him to launch into any uncommon or extravagant tract, (especially at a time when a heavy and expensive chancery suit is just commenced against his estate,) without first knowing whether such an expence would be submitted to by those, who had a constitutional right to put a negative thereon.
These are the reasons why I said in my last, that my own inclinations were still as strong as ever for Mr. Custis’s pursuing his travelling scheme, but that it was necessary the Court should approve of the expense, (I did not want their opinion of the utility of travelling) and provided, that it should appear, when his judgment is a little more matured, that he is desirous of undertaking this tour upon a plan of improvement, rather than a vague desire of gratifying an idle curiosity, or spending his money wantonly. For by the bye, if his mother does not speak her sentiments, rather than his, he is abundantly lukewarm in the scheme; and I cannot help giving it as my opinion, that his education, from what I have understood of his improvements, (however advanced it may be for a youth of his age,) is by no means ripe enough for a tour of travelling; not that I think his becoming a mere scholar is a desirable education for a gentleman, but I conceive a knowledge of books is the basis upon which other knowledge is to be built, and that it is men and things more than books he is to be acquainted with by travelling. At present, however well versed he may be in the principles of the Latin language (which is not to be at all wondered at, as he began the study of it as soon as he could speak), he is unacquainted with several of their classical authors, which might be useful to him to read. He is ignorant of the Greek, (which the advantages of understanding I do not pretend to judge), knows nothing of French, which is absolutely necessary to him as a traveller; little or nothing acquainted with arithmetic, and totally ignorant of the mathematics, than which, so much of it at least as relates to surveying, nothing can be more essentially necessary to any person possessed of a large landed estate, the bounds of some part or other of which is always in controversy.
Now, whether he has time between this and next spring to acquire a sufficient knowledge of these, or so much of them as are requisite, I leave you to judge of; and whether a boy of

seventeen years old, which will be his age the last of November next, can have any just notions of the ends and designs of travelling? I have already given it as my opinion, that it would be precipitating this event, unless he was to go immediately to the university for a couple of years, and in this case he could see nothing of America; which might be a disadvantage to him, as it is to be expected that every man, who travels with a view of observing the laws and customs of other countries, should be able to give some description of the situation and government of his own.
Upon the whole, it is impossible for me at this time to give a more decisive answer, however strongly inclined I may be to put you upon an absolute certainty in this affair, than I have done; and I should think myself wanting in candor, if I concealed any circumstance from you, which leads me to fear, that there is a possibility, if not a probability, that the whole design may be totally defeated; and therefore I add, that before I ever thought myself at liberty to encourage this plan, I judged it highly reasonable and necessary, that the mother should be consulted. I laid your first letter and proposals before her, and desired that she would ponder well, before she resolved, as an unsteady behavior might be a disadvantage to you. Her determination was, that, if it appeared to be his inclination to undertake this tour, and if it should be adjudged for his benefit, she would not oppose it, whatever pangs it might give her to part with him. This declaration she still adheres to, but in so faint a manner, that I think, what with her fears and his indifference, (if he really is so) it will soon be declared he has no inclination to go, the consequence of which is too obvious to be mentioned. I do not say that this will be the case; I cannot speak positively. But as this [is] the result of my own reflection upon the matter, I thought it but fair to communicate it to you.
Several causes, I believe, have concurred to make her view his departure, as the time approaches, with more reluctance than she expected. The unhappy situation of her daughter has in some degree fixed her eyes upon him as her only hope. Add to this the doubts of her friends, &c., to what I have already said, I can only add, that my warmest wishes are to see him prosecute a plan, at a proper period, which I am sure will redound to his advantage, and that nothing shall be wanted on my part to aid

and assist him in it. In the event of his going, I shoud think myself highly favored, and him much honored, by Governor Eden’s letters of introduction. Such, with others that might be procured, can not fail of having their advantages.
You will please to make my compliments to Mr. Dulany, and assure him, that I have not the vestige of a house at the Frederic Springs, otherwise it should have been, if unengaged, much at his service. The two seasons I spent at those waters I stood indebted to Mr. Mercer for the use of his house.
I scarce know what answer to give to the papers you transmitted to me as an executor of the will of Col. Thos. Colvill, deceased. The affairs of that estate are unhappily involved with Mr. Semple, to whom Colo. Colvill in his life time sold a tract of land in Maryland, called Merryland, for (I think) £2600 sterling, and from whom we can neither get the money nor land. Till this matter is settled the executors are unable to pay off the legacies in this country, consequently can answer no demands of the residuary legatees in England, who only come in for the surplusage if any there be. I believe there will be more than sufficient to discharge the debts and legacies here, but the overplus will be trifling. I remain, &c.
